DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/968,986, filed 03/18/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes continuation.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/968,986, filed on 03/18/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 was considered by the examiner.

Drawings
The drawings were received on 12/28/2021.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 8-11 of U.S. Patent No. 11,245,888 B2.

Instant Application No. 17,563,045
Claim 1
U.S. Patent 11,245,888 B2
Claim 1
An information processing apparatus, comprising: 
An information processing apparatus, comprising: 
obtained by an image capture device; and
circuitry configured to acquire a plurality of captured images of a traveling surface where a movable apparatus travels, the plurality of captured images having been captured using a plurality of stereo image capture devices; 
 -
calculate distance information in a depth direction transverse to the traveling surface from the acquired plurality of captured images; 
- 
 stitch together the plurality of images of the traveling surface captured by the plurality of stereo image capture devices by identifying partially overlapping portions of one or more pairs of the images captured by respective stereo image capture devices which are adjacent in a width direction of the traveling surface; 
 circuitry configured to measure a rutting depth on a traveling surface where a movable apparatus travels based on distance information in a depth direction of the traveling surface obtained by an image capture device; and 
measure a rutting depth on the traveling surface based on the distance information in the width direction of the traveling surface; and 
exclude a side end of the traveling surface when measuring the rutting depth.   
 exclude a side end of the traveling surface when measuring the rutting depth.    


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of  the U.S. Patent in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.  In regards to claims 2-9 of the instant application, these claims are rejected as being unpatentable over claims 1-6, 8, and 9 respectively of the issued patent.

Instant Application No. 17,563,045
Claim 10
U.S. Patent 11,245,888 B2
Claim 10
A movable apparatus, comprising: 
A movable apparatus, comprising: 
the information processing apparatus of claim 1; 
a plurality of stereo image capture devices; the information processing apparatus of claim 1; 
 a fixing member fixable to a housing of the movable apparatus to hold the image capture device used for capturing an image of the traveling surface; and 
a fixing member fixable to a housing of the movable apparatus to hold the plurality of stereo image capture devices used for capturing an image of the traveling surface; and 
- a movement driver including a motor configured to move the housing.
a movement driver including a motor configured to move the housing.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the instant application differs from claim 10 of the U.S. Patent in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.  In regards to claims 11-13 of the instant application, these claims are rejected as being unpatentable over claims 10, 1, and 2 of the issued patent.

Instant Application No. 17,563,045
Claim 14
U.S. Patent 11,245,888 B2
Claim 11
An image processing system, comprising: 
An image processing system, comprising: 
an image capture device configured to capture an image of a traveling surface where a movable apparatus travels; and 
a plurality of stereo image capture devices configured to capture a plurality of images of a traveling surface where a movable apparatus travels; and 
an information processing apparatus including circuitry configured to measure a rutting depth on a traveling surface where a movable apparatus travels based on distance information in a depth direction of the traveling surface obtained by the image capture device; and 
an information processing apparatus including circuitry configured to acquire the plurality of captured images of the traveling surface from the plurality of stereo image capture devices; calculate distance information in a depth direction transverse to traveling surface from the acquired plurality of captured images; and stitch together the plurality of images of the traveling surface captured by the plurality of stereo image capture devices by identifying partially overlapping portions of one or more pairs of the images captured by respective stereo image capture devices which are adjacent in a width direction of the inspection surface; measure a rutting depth on the traveling surface based on the distance information in the width direction of the traveling surface; and 
exclude a side end of the traveling surface when measuring the rutting depth.
exclude a side end of the traveling surface when measuring the rutting depth.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the instant application differs from claim 11 of  the U.S. Patent in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.  In regards to claims 15-17 of the instant application, these claims are rejected as being unpatentable over claims 11 and 12 of the issued patent.

Instant Application No. 17,563,045
Claim 18
U.S. Patent 11,245,888 B2
Claim 13
A method of processing information comprising: 
A method of processing information comprising: 
obtained by an image capture device
acquiring a plurality of captured images of a traveling surface where a movable apparatus travels, the plurality of captured images having been captured using a plurality of stereo image capture devices; calculating distance information in a depth direction transverse to the traveling surface from the acquired plurality of captured images; stitching together the plurality of images of the traveling surface captured by the plurality of stereo image capture devices by identifying partially overlapping portions of one or more pairs of the images captured by respective stereo image capture devices which are adjacent in a width direction of the traveling surface; 
measuring a rutting depth on a traveling surface where a movable apparatus travels based on distance information in a depth direction of the traveling surface obtained by an image capture device; and
measuring a rutting depth on the traveling surface based on the distance information in the width direction of the traveling surface; and 
excluding a side end of the traveling surface when measuring the rutting depth.
excluding a side end of the traveling surface when measuring the rutting depth.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the instant application differs from claim 13 of the U.S. Patent in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.  In regards to claims 19 and 20 of the instant application, these claims are rejected as being unpatentable over claim 13 of the issued patent.

Allowable Subject Matter
Claims 1-20 are allowed.  The prior art fails to disclose excluding a side end of a traveling surface when measuring a rutting depth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485